Exhibit (In thousands) Twelve Months Ended October 31, 2008 Mountain Reported EBITDA $ 217,573 Lodging Reported EBITDA 8,499 Resort Reported EBITDA* 226,072 Real Estate Reported EBITDA 56,189 Total Reported EBITDA 282,261 Depreciation and amortization (98,111 ) Loss on disposal of fixed assets, net (1,480 ) Investment income, net 5,710 Interest expense, net (30,970 ) Minority interest in income of consolidated subsidiaries, net (4,632 ) Income before provision for income taxes 152,778 Provision for income taxes (59,745 ) Net income $ 93,033 * Resort represents the sum of Mountain and Lodging (In thousands) As of October 31, 2008 Long-term debt $ 491,778 Long-term debt due within one year 354 Total debt 492,132 Less: cash and cash equivalents 102,668 Net debt $ 389,464 Net debt to Total Reported EBITDA 1.38
